In his motion for rehearing appellant raises only the question of the sufficiency of the testimony, and calls attention to a number of minor contradictions therein. The parties to the transactions are negroes, and the prosecutrix was a negro girl eleven years of age. She asserted positively that appellant had intercourse with her about the time mentioned. She is corroborated by the testimony of a physician who examined her.
Discrepancies in dates and days and other matters but raise fact issues, the settlement of which are for the jury, and this court will rarely disturb their conclusion. In fact we never do so when the only contention relates to such minor matters. We believe the record to contain testimony sufficient to justify the jury in arriving at a verdict of guilty.
The motion for rehearing will be overruled.
Overruled.